                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

KRISTAL MASCIOCCHI BISSETT,                     :
     Plaintiff                                  :           No. 1:18-cv-01907
                                                :
       v.                                       :           (Judge Kane)
                                                :
VERIZON WIRELESS and                            :
BRANDON SHANE KOSTICK,                          :
     Defendants                                 :

                                            ORDER

       AND NOW, on this 18th day of July 2019, upon consideration of Defendant Verizon

Wireless (“Defendant Verizon”)’s motion to dismiss Plaintiff’s complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6) (Doc. No. 4), in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

       1.     Defendant Verizon’s motion to dismiss (Doc. No. 4) is GRANTED;

       2.     Counts I-V, VII, and VIII of Plaintiff’s complaint (Doc. No. 1-3), as alleged
              against Defendant Verizon, are DISMISSED WITH PREJUDICE;

       3.     Count VI of Plaintiff’s complaint (Doc. No. 1-3) is DISMISSED WITHOUT
              PREJUDICE to Plaintiff’s right to file an amended complaint, within fourteen
              (14) days of the date of this Order, that cures the pleading deficiencies identified
              in the Memorandum issued concurrently with this Order; and

       4.     Plaintiff is directed to submit, within fourteen (14) days of the date of this Order,
              a report that specifically addresses the status of Defendant Kostick’s participation
              in this matter.

                                                            s/ Yvette Kane
                                                            Yvette Kane, District Judge
                                                            United States District Court
                                                            Middle District of Pennsylvania
